DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12 January 2018. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 05 August 2020. The references have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirmer et al. (Schirmer, US Pat. 6,363,619).
Referring to Claim 1, Schirmer teaches a bracket assembly comprising: 5a base (Fig. 2a #206; Col. 3 ln 16-20); a vertical rod (Fig. 2a #214; Col. 3 ln 29-32) disposed vertically, one end of the vertical rod being mounted to the base; and a sliding assembly (Fig. 2a #201; Col. 3 ln 24-32) movably mounted to the vertical rod and movable along the vertical rod,; and 10a laser-corner reflecting apparatus (Fig. 6 #60; Col. 5 ln 9-24) mounted to the sliding assembly, the laser-corner reflecting apparatus being movable relative to the bracket assembly to adjust a height of the laser-corner reflecting apparatus; wherein the laser-corner reflecting apparatus comprises: a laser comprising a laser body, the laser body comprising a fixed shaft and a round 15emitting hole, the fixed shaft being perpendicular to the vertical rod; and a corner reflector mounted to the laser; wherein the laser is configured to emit a laser to align a position of the corner reflector with that of an on-board radar, the corner reflector being configured to reflect a radar wave 20emitted by the on-board radar, so that the radar wave returns along an original path to calibrate an installation angle of the on-board radar; Col. 4-Col. 6, but does not explicitly disclose nor limit an accommodating hole being disposed on the sliding assembly and the fixed shaft being accommodated in the accommodating hole.
	However, the modification of incorporating an accommodating hole for the insertion of the laser pointer is considered to be an obvious design modification.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schrimer with the accommodating hole as it would allow for the laser pointer to be placed securely and accurately in the assembly.
	Referring to Claim 2, Schirmer teaches wherein the laser body comprises a locating pin, the fixed shaft being parallel to the locating pin; and wherein a locating hole is disposed on the 
	Referring to Claim 3, Schirmer teaches wherein the fixed shaft is cylindrical, 21one end thereof being fixedly connected to the laser body; wherein the locating pin is cylindrical, one end thereof being also fixedly connected to the laser body; and wherein a central axis of the fixed shaft, a central axis of the locating pin, and a central 5axis of the round emitting hole are located in a same vertical plane; it is common knowledge that laser pointers are commonly cylindrical in shape, therefore the design of the other parameters to match the shape would have been an obvious design function, see rationale above.
	Referring to Claim 4, Schirmer teaches wherein a switch, a charging interface, and a charging indicator are disposed on the laser body; the switch being configured to turn on or turn off the laser body; the charging interface being configured to connect a power supply to charge the laser 10body; and the charging indicator being configured to indicate a charging state of the laser body; it is common knowledge that laser pointers come with on/off switches to emit the laser light and are either powered by battery or direct electrical connection, the power supply aspects would have been an obvious design choice when designing the overall system.
	Referring to Claim 7, Schirmer teaches wherein the sliding assembly comprises a clamping member, the clamping member being sleeved on the vertical rod and being slidable along the vertical rod, and the clamping member clamping the vertical rod to fix the 5sliding assembly to a required position; See Fig 2a and associated text.


Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirmer in view of Harmer et al. (Harmer, US PGPub 2019/0187249).
	Referring to Claim 13, Schirmer teaches the base comprises a base body, but does not explicitly disclose nor limit a horizontal adjustment member, and a gradienter; one end of the vertical rod being fixedly mounted to the base body; 25the horizontal adjustment member being mounted to the base body to adjust a horizontal angle of the base body; and the gradienter being mounted to the base body for detecting whether the base body is 24horizontally disposed.	
	However, Harmer teaches a horizontal adjustment member, and a gradienter; one end of the vertical rod being fixedly mounted to the base body; 25the horizontal adjustment member being mounted to the base body to adjust a horizontal angle of the base body; and the gradienter being mounted to the base body for detecting whether the base body is 24horizontally disposed; see Fig. 4 #403 feet all stability adjustments and 407 determines the center, thereby determining gradient; [0036-0037].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schirmer with the adjustment and gradient elements as taught by Harmer to determine the stability and accuracy of the alignment tool.
	Referring to Claim 14, Schirmer as modified by Harmer teaches wherein the base comprises a supporting member, one end of the supporting member being fixedly mounted to a lower surface of the base body, there being at least one supporting member, wherein one 5intersection point formed through intersection of one supporting member and the lower surface and two intersection points formed respectively through intersection of the two horizontal adjustment members and the lower surface are respectively located at three vertexes of an isosceles triangle; see Fig. 1 of Harmer and associated text.

	Referring to Claim 16, Harmer teaches wherein the gradienter is mounted to an upper surface of the base body, and the gradienter comprises a first horizontal bead and a second horizontal bead, the first horizontal bead being perpendicular to the second horizontal bead; [0037-0038].
	Referring to Claims 17-19, Schirmer as modified by Harmer teach the base body, but do not explicitly disclose nor limit the use of calibration lines.
	However, it would have been obvious to one of ordinary skill in the art to further provide calibration lines as an obvious design choice to help further improve the alignment of the components on the calibration apparatus.
	Referring to Claim 20, Harmer teaches wherein a height gauge is disposed for the vertical rod for measuring a moving distance or a height of the sliding assembly; [0029].

	Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Allowable Subject Matter
Claims 5, 6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/WHITNEY MOORE/Primary Examiner, Art Unit 3646